I concur in Paragraph One of the majority opinion in so far as it holds that the prosecuting attorney was not authorized to bring this action.
I concur in Paragraph Two, in that the interveners named, as citizens and taxpayers, were authorized to be made parties plaintiff, and that this action may be maintained in their names.
I concur in Paragraph Three, in that this action was prematurely brought against the Secretary of State and the Attorney-General.
I do not concur in the reasons urged or the conclusions reached in Paragraphs Four and Five, nor to my learned brother's conclusions deduced from the facts in Paragraphs Six, Seven, Eight and Nine, except in so far as it is held that a subsequent action may be brought herein and that the judgment must be reversed and the bill dismissed for the reasons stated in the first three paragraphs of the opinion.